PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KAUSHIK, Anil
Application No. 14/515,506
Filed: 15 Oct 2014
For: INSTANT MESSENGER APPLICATIONS FOR INTERACTING WITH NETWORK INFRASTRUCTURE DEVICES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “RENEWED PETITION UNDER 37 C.F.R. §1.137(A) PETITION TO REVIVE” filed February 23, 2021.

The petition under 37 CFR 1.137(a)1 is GRANTED.
	
The above-identified application became abandoned as a result of petitioner’s failure to file a proper appeal brief within the time period provided. Notice of Appeal and PRE-APPEAL BRIEF REQUEST FOR REVIEW were filed March 21, 2018 with a one month extension of time. A Notice of Panel Decision from Pre-Appeal Brief Review mailed April 26, 2018 set a period of one month from the mailing of the decision, or the balance of the two-month time period running from the receipt of the notice of appeal, whichever is greater, for filing an appeal brief. On May 22, 2018 an appeal brief was filed.  On June 5, 2018, however, a Notification of Non-Compliant Appeal Brief (37 CFR 41.37) was mailed. A replacement appeal brief was filed July 5, 2018 and a Notification of Non-Compliant Appeal Brief (37 CFR 41.37) was again mailed on July 10, 2018. A replacement appeal brief was filed August 13, 2018 after which a Communication Re: Appeal was mailed September 11, 2018 and a Notice of Abandonment was mailed September 21, 2018 for “Failure to comply with Non-Compliant Letters sent on 6/5/18 and 7/10/18”.

A petition to revive the application was filed October 29, 2020 with an Appeal Brief under 37 CFR 41.37 but was dismissed in a decision mailed February 23, 2021 because the petition did not satisfy 37 CFR 1.137(a)(4). 

Comes now petitioner with the instant renewed petition and additional information to establish that the entire delay was unintentional. 			

This application is being forwarded to Technology Center 2447 for review of the Appeal Brief filed October 29, 2020.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.	

/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET


    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d) and (4) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and .  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).